In an action to set aside a bulk sale for failure to comply with the requirements of former section 44 of the Personal Property Law (now contained in article 6 of the Uniform Commercial Code, effective Sept. 27, 1964), plaintiff (suing on behalf of himself and all other creditors similarly situated) appeals from a judgment of the Supreme Court, Queens County, entered January 4, 1966, which dismissed the complaint at the close of plaintiff’s case. Judgment reversed on the law, and new trial granted, with costs to abide the event. No questions of fact have been considered. In our opinion, the court erred in dismissing the action upon the ground that, because there had been an assignment for the benefit of creditors of the defendant transferors, a cause of' action founded upon a violation of the bulk sales law belonged exclusively to the assignee thereunder. We find nothing to indicate that such is the intent or effect of subdivision 6 of section 15 of the Debtor and Creditor *645Law (Weintraub v. Kahn, 6 Misc 2d 6, 8). In reversing upon this ground, we reach no other question. Christ, Acting P. J., Brennan, Hill, Rabin and Benjamin, JJ., concur.